Citation Nr: 0526930	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  99-24 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of scarlet 
fever, to include cardiovascular disability.  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
September 1945.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an October 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that rating decision, the RO denied service 
connection for residuals of scarlet fever with heart rate 
problems, service connection for residuals of mumps and 
service connection for post-traumatic stress disorder (PTSD).  
The veteran perfected an appeal as to those issues, and prior 
to transfer of the case to the Board, the RO, in a rating 
decision dated in February 2001, granted service connection 
for PTSD.  

In January 2004, a member of the Board granted a motion to 
advance the veteran's case on the Board's docket, and in 
February 2004 remanded the case to the RO for a hearing 
before a member of the Board sitting at the RO.  In April 
2004, the veteran agreed to a video conference hearing 
instead of a personal hearing.  He testified before the 
undersigned at a video conference hearing held in May 2004.  
In a decision dated in May 2004, the Board denied entitlement 
to service connection for residuals of scarlet fever, to 
include cardiovascular disability, and remanded the issue of 
entitlement to service connection for residuals of mumps, to 
include cardiovascular disability.  

The veteran appealed the issue of entitlement to service 
connection for residuals of scarlet fever, to include 
cardiovascular disability, to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
July 2005, the Court granted a Joint Motion for Remand, which 
requested the Court to vacate and remand that portion of the 
Board's May 2004 decision that denied the veteran's claim of 
entitlement to service connection for residuals of scarlet 
fever, to include cardiovascular disability.  That issue is 
now before the Board for further appellate consideration.  



Other matters

In support of his current claim, the veteran submitted an 
August 2005 report from Kenneth B. Desser, M.D.  In that 
report Dr. Desser opines that the veteran's 
hypertension/ischemic heart disease are causally related to 
the veteran's service-connected PTSD.  This raises the issue 
of entitlement to secondary service connection for 
hypertension/ischemic heart disease, and the Board refers 
this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  Relevant evidence necessary for an equitable disposition 
of the claim decided herein has been obtained.  

2.  Competent medical evidence relates infections in service, 
including scarlet fever, to myocardial injury resulting in 
the veteran's current ventricular arrhythmias, including 
premature ventricular contractions.  


CONCLUSION OF LAW

Myocardial injury and resulting ventricular arrhythmias, 
including premature ventricular contractions, were incurred 
in service as residuals of scarlet fever.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (in pertinent part 
now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005); see 38 C.F.R. § 3.159 (2004)) eliminated 
the requirement of a well-grounded claim and enhanced the 
notice and assistance to be afforded to claimants in 
substantiating their claims.  The Board has considered 
whether further development and notice is required under the 
VCAA with respect to the claim decided here.  The Board 
concludes that no useful purpose would be served by such 
action, and there is no harm to the veteran as this decision 
is favorable to him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board notes that the record includes relevant 
evidence not addressed in a supplemental statement of the 
case, but the veteran has waived consideration of that 
evidence by the RO, and the Board may proceed with 
adjudication of the appeal.  See 69 Fed. Reg. 53807, 53808 
(Sept. 3, 2004) (to be codified at 38 C.F.R. § 19.9(b)(3) and 
38 C.F.R. § 20.1304(c)).  

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, medical evidence of record establishes that the 
veteran currently has arrhythmias and preventricular 
contractions, which have been documented by his private 
cardiologist, James H. Ceaser, M.D., in a letter and 
supporting laboratory studies in 1999, and on a VA Holter 
monitor study in June 2003.  The veteran contends that 
illness he suffered in service resulted in or helped to bring 
about his arrhythmias and premature ventricular contractions, 
which he reports having experienced since he was sick with 
sore throats and fevers in service.  

The Board notes at the outset that the veteran's service 
medical records are severely charred with some portions 
wholly destroyed, presumably by the fire at the National 
Personnel Records Center in 1973.  From what remains, it can 
be seen that the veteran was hospitalized in December 1942 
with complaints of fever, sore throat and cough.  On 
examination, there were findings concerning the throat and 
chest, the diagnosis was nasopharyngitis, and aspirin and 
gargles were among the prescriptions.  Maximum temperature 
readings were recorded on the 1st, 2nd, and 4th days of 
hospitalization with highest readings of 102 degrees, 102.5 
degrees and 101.5 degrees, on those respective hospital days.  
After that, the veteran's temperature was in the normal 
range, and he was discharged to duty after a total of six 
days of hospitalization with a final diagnosis of 
nasopharyngitis.  

In March 1943, the veteran complained of swelling on the left 
of his face and neck.  After examination, the working 
diagnosis was mumps, left, and mumps, submaxillary.  The 
veteran was admitted to the hospital where treatment included 
bed rest, soft diet, and aspirin.  His temperature was close 
to normal until the 8th day of hospitalization when his 
temperature was noted to be 104.4 degrees and he was noted to 
have a questionable rash.  He was transferred to the scarlet 
fever ward, and treatment included sulfadiazine.  There are 
no further temperature records available until the 13th day 
of hospitalization when the veteran's temperature was 
approximately normal.  He was discharged to duty after 15 
days of hospitalization, and the final diagnosis was mumps, 
left.  

At the veteran's service separation examination in September 
1945, the physician evaluated the veteran's cardiovascular 
system as normal and stated that chest X-ray showed no 
significant abnormalities.  

Interim and final summaries from the VA hospital in the 
Bronx, New York, show that the veteran was hospitalized from 
January to May 1949, which included a leave of absence 
sometime in the period from March to May 1949.  The veteran 
was initially admitted in early January 1949 after bouts of 
syncope and pain in the left lower quadrant and finally with 
pain in the mid chest in December 1948.  In the interim 
summary, it was noted that the veteran was hospitalized as a 
diagnosis problem.  The diagnoses reported in the interim 
summary in March 1949 were unknown disease, possible and 
potential heart manifested by periods of palpitation, drop 
feet, pallor and electrocardiogram (ECG) changes of low to 
inverted T-1 and inverted T in CF-4, 5, and 6.  In the final 
summary dated in May 1949, it was noted that the veteran had 
been on leave of absence since March 1949 and head returned 
to his job as a railroad clerk.  He was said to have felt 
well except for occasional fatigue, dizzy spells, dull 
substernal pain and palpitation.  Further ECGs showed no 
essential change, although minor serial T-wave changes had 
been seen in leads two and three and in V-4, 5, and 6.  On 
review of the record, the attending physician concluded that 
the veteran did not have organic heart disease and arrived at 
a diagnosis of anxiety state, manifested by palpitation, 
weakness and precordial pains.  

A Cox Health Systems ECG tracing dated in November 1999 
incudes a legend in which it was noted there was normal sinus 
rhythm with frequent premature ventricular complexes.  
Nonspecific T wave abnormality was also noted.  It also says 
when compared with ECG of September 1997 premature 
ventricular complexes are now present.  In a Cox Health 
Systems report of a November 1999 myocardial perfusion 
imaging study with exercise stress testing, the radiologist 
stated that the study could not be gated due to frequent 
premature ventricular contractions (pvcs) and an irregular 
rhythm.  

In a letter dated in December 1999, James H. Ceaser, M.D., 
stated that the veteran had been his patient for 12 years and 
had chronic pvcs.  Dr. Ceaser noted that the veteran's 
service medical records showed that the veteran had an 
episode that was felt to be mumps and then was complicated by 
a high fever that was felt possibly to be scarlet fever.  He 
said that the veteran dated his pvcs from this episode.  The 
veteran also reported that he knew that he was having the 
palpitations during his prolonged hospitalization in New 
York.  Dr. Ceaser said that it was possible that the veteran 
had an inflammatory cardiac condition that led to the pvcs 
and that the possibility of myocarditis causing this existed.  

At a VA PTSD examination in August 2000, the veteran gave a 
history of hospitalization, of having been hospitalized with 
a high temperature and sore throat in 1942 after about a 
month in service, and he also reported that he became sick 
again approximately two months later.  He said he was told he 
had the mumps and was placed in the hospital.  He said that 
after he was there for about a week, he had a markedly 
increased temperature one night and was told that it was 105 
degrees.  He reported that he was told that he had scarlet 
fever and was sent to the scarlet fever ward.  He stated that 
after that he had an irregular heart beat.  He was returned 
to his unit and was trained in aircraft mechanics school and 
then was sent to aerial gunnery school.  He was eventually 
sent oversees and flew combat 26 missions based in Italy as a 
B-24 assistant engineer and nose gunner.  He was transferred 
to the Eighth Air Force in England in late May 1944, and flew 
another 14 combat missions over Europe, beginning with two 
missions on D-Day.  

At the August 2000 VA PTSD examination, the veteran stated 
that he had been treated by his local physicians for 
palpitations, and had arrhythmia, and with the arrhythmias 
had associated dizziness, syncope, light-headedness, and 
shaking.  He stated that he had these symptoms essentially 
since 1948, though they had varied in intensity.  

The legend of a November 2001 VA ECG report includes the 
notation of sinus rhythm with frequent and consecutive 
premature ventricular complexes and nonspecific T wave 
abnormality.  

At a VA examination in June 2003, the physician noted that 
the veteran had a history of coronary artery disease 
diagnosed in 1982.  The physician referred to a letter from a 
private cardiologist and said that the veteran had had 
chronic pvcs, which had been the cause of his palpitations.  
The veteran reported that since World War II he had had 
continuous pvcs, which he felt as palpitations.  After 
clinical examination, the impression was patient with 
coronary artery disease and pvcs.  The physician said the 
palpitations seemed to be related to the pvcs, but he was not 
sure of their frequency.  He recommended a Holter monitor 
study and echocardiogram.  

The record includes the report of a June 2003 VA 
echocardiogram and a June 2003 VA 24-hour CO-ECG Holter 
monitor study, which recorded 3028 pvcs.  The cardiology 
fellow who prepared the Holter monitor report commented that 
an idioventricular rhythm was seen, and he also noted there 
were 99 triplets and 160 couplets.  

In an addendum dated in July 2003, the VA physician who 
conducted the June 2003 clinical examination stated that the 
veteran had frequent pvcs.  He said there was no current 
evidence to suggest that there was subclinical myocarditis at 
this stage.  He said it would be difficult to come to a 
conclusive decision as to whether the veteran's pvcs are 
related to a myocarditis from the mumps he had in the 
military.  

In a letter dated in August 2005, Kenneth B. Desser, M.D., 
presented a detailed summary of much of the evidence outlined 
above, including the veteran's service medical records, the 
VA interim and final hospital summaries dated in 1949, the 
November 1999 ECG, the November 1999 myocardial perfusion 
imaging study with exercise stress, the August 2000 VA PTSD 
examination report, the November 2001 VA ECG, the June 2003 
VA echocardiogram, and the June 2003 VA 24-hour ambulatory 
ECG.  Dr. Desser also stated that he reviewed an April 2004 
letter from Dr. Ceaser, the veteran's private cardiologist.  
Dr. Desser said that Dr. Ceaser's letter indicated that the 
veteran's palpitations dated back to the time that he was 
hospitalized with mumps and scarlet fever.  Dr. Desser said 
that Dr. Ceaser concluded that the arrhythmias were causally 
related to the infections during World War II and that 
temporally they are definitely related in that there was an 
inflammatory cardiac condition with a possibility of 
myocarditis.  

In his August 2005 letter, Dr. Desser also considered a 
narrative in which the veteran described his hospitalization 
in 1943 with temperature elevation to 105 degrees and his 
report that he was initially diagnosed with mumps and was 
subsequently removed from a general ward and placed in the 
scarlet fever ward.  Dr. Desser also noted that the veteran's 
history comported with palpitations and cardiac arrhythmias 
dating back to the original hospitalization.  He noted that 
the 


veteran had stated that he experienced syncope after 
attending aerial gunnery school but said it was not 
surprising that the veteran did not ask to be removed from 
combat duty because of the cardiac arrhythmia since at that 
time our servicemen were extremely patriotic and frequently 
concealed symptoms that otherwise would have excluded them 
from active duty.  

Dr. Desser reviewed the outlined evidence and particularly 
noted that while the veteran was hospitalized in March 1943 
for mumps, his temperature spiked to 104.4 degrees and he was 
taken from the mumps ward to the scarlet fever ward because 
of a rash which was suspicious for scarlet fever, which Dr. 
Desser noted was a manifestation of a streptococcal 
infection.  He stated that he regarded it as extremely 
important that the record showed that the veteran was treated 
with sulfadiazine, which was the only available antibiotic 
that could be used to treat the streptococcal infection.  He 
pointed out that sulfadiazine was not a therapy for mumps 
alone since mumps is caused by a virus.  Dr. Desser stated 
that the record clearly indicates that the veteran was placed 
in a special ward with the diagnosis of scarlet fever and was 
treated with sulfadiazine every four hours.  He pointed out 
that sulfadiazine is a potentially toxic medication but at 
the time was used for severe illnesses including 
streptococcal infections and scarlet fever.  

Dr. Desser stated that in his opinion, to a reasonable degree 
of medical probability exceeding the 50 percent threshold, 
that the veteran experienced myocarditis during 1943.  He 
said that the veteran had two well recognized causes of 
myocarditis at that time, to wit, mumps and streptococcal 
infection.  He said the diagnosis of mumps was made on 
clinical grounds as well as scarlet fever with clear-cut 
documentation of treatment with sulfa medication, which at 
that time was the treatment of choice for streptococcal 
infections such as scarlet fever.  

Citing medical texts, Dr. Desser pointed out that 
streptococcus is the second most common bacteria involved in 
myocarditis and that mumps is also a cited cause of 
myocarditis.  Dr. Desser said that the sequence of events 
clearly indicated that the veteran's infections in service 
resulted in inflammation of his heart, which resulted 


in an area of irritability manifested by symptomatic and 
potentially serious ventricular premature beats, in couplets, 
triplets, and an idioventricular rhythms.  Dr. Desser stated 
that he concurred with Dr. Ceaser's independent evaluation 
that related the veteran's premature ventricular contractions 
to the in-service infection.  In concluding his analysis of 
the record, Dr. Desser said it followed with a reasonable 
degree of medical probability that the veteran was diagnosed 
with scarlet fever, treated for same, and that scarlet fever 
was one of the causal disorders for the veteran's 
longstanding cardiac arrhythmia.  

While the record before the Board does not include Dr. 
Ceaser's April 2004 letter, the Board finds the medical 
evaluation and opinion from Dr. Desser to be of great 
probative value.  The Board notes that the November 1999 ECG 
notation that the presence of premature ventricular complexes 
seen at that time represented a change from 1997 when such 
were not present on an ECG may be inconsistent with a finding 
that pvcs existed since service.  Dr. Desser did not address 
this point, but overall he considered the entirety of the 
available evidence, provided reasons for his conclusions, and 
supported his statements with references to recognized 
medical texts.  The Board further notes that, as a Fellow of 
the American College of Cardiology, as Clinical Professor of 
Medicine at the University of Arizona College of Medicine, 
and as the Director, Cardiology Fellowship at the Banner Good 
Samaritan Medical Center, Dr. Desser is well qualified to 
render an opinion in this case.  

Dr. Desser has provided a reasonable interpretation of the 
available service medical records, and his medical opinion 
provides a medical nexus relating the veteran's current 
disability to infection in service.  This is all that is 
required, and the Board therefore concludes that the 
veteran's myocardial injury and resulting ventricular 
arrhythmias, including premature ventricular contractions, 
were incurred in service as residuals of scarlet fever.  



ORDER

Service connection is granted for ventricular arrhythmias, 
including premature ventricular contractions, as residuals of 
scarlet fever.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


